Citation Nr: 1033559	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from October 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 RO rating decision that determined that 
new and material evidence had not been received to reopen a claim 
for entitlement to service connection for a left foot disability.  

The present Board decision addresses the issue of whether 
new and material evidence has been received to reopen a 
claim for entitlement to service connection for a left 
foot disability.  The issue of the merits of the claim for 
entitlement to service connection for a left foot 
disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
entitlement to service connection for a left foot disability in 
December 1999, and the Veteran did not appeal.  

2.  Evidence received since then includes some evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1999 RO decision, which determined that new and 
material evidence had not been submitted to reopen a claim for 
entitlement to service connection for a left foot disability, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim 
for entitlement to service connection for a left foot disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002) require VA to notify the veteran of any 
evidence that is necessary to substantiate all elements of his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In light of the favorable determination with respect to whether 
new and material evidence has been received to reopen a claim for 
entitlement to service connection for a left foot disability, and 
the need to remand for additional information with regard to the 
merits of the issue, no further discussion of VCAA compliance is 
needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO initially denied service connection for a left foot 
disability in October 1975.  An application to reopen a claim for 
entitlement to service connection for a left foot disability was 
denied in October 1998.  In December 1999, another application to 
reopen a claim for entitlement to service connection for a left 
foot disability was denied.  Those decisions were not appealed 
and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the December 1999 RO 
decision included post-service private and VA treatment records; 
a VA examination report; September 1975 and July 1999 lay 
statements; and the Veteran's own statements.  The RO initially 
denied service connection for a left foot disability in October 
1975 on the basis that residuals of an injury to the left foot 
due to stepping on a sea urchin during service were not shown by 
the evidence of record.  The RO noted that the Veteran's service 
treatment records were not available.  The RO reported that a May 
1975 VA general medical examination report indicated that the 
Veteran claimed that he injured his left foot when he stepped on 
a sea urchin during service in about 1969.  It was noted that the 
Veteran reported that, at that time, he had swelling on the 
plantar surface, which subsided, and that he claimed that he had 
suffered problems with calluses on the left foot for about five 
years.  The RO noted that the VA examiner stated that the 
examination showed that the Veteran had a callous that was about 
5 mm in diameter on the left foot under the head of the first 
metatarsal, which was moderately tender.  The examiner reported 
that there was also a callous that was about 5 mm in diameter on 
the left foot under the head of the fifth metatarsal, which was 
not tender.  The diagnosis was calluses of the left foot with no 
residuals of a sea urchin sting of the foot.  

In October 1998, the RO denied an application to reopen a claim 
for entitlement to service connection for a left foot disability 
on the basis that new and material evidence had not been 
submitted to reopen the claim.  The RO indicated that service 
connection was previously denied for a claimed left foot 
disability due to stepping on a sea urchin during service because 
the evidence did not document such an injury or its residuals.  
The RO noted that the outpatient treatment reports showed recent 
treatment for conditions that did not affect the Veteran's left 
foot.  That RO reported that no basis had been established for 
reopening the claim.  

The Board observes that the October 1998 RO decision indicated 
that the outpatient treatment reports showed recent treatment for 
conditions that did not affect the Veteran's left foot.  The 
Board notes, however, that an April 1979 statement from J. S. 
Keller, D.P.M., indicated that the Veteran had a service-
connected problem on the sole of his left foot.  Dr. Keller noted 
that the Veteran reported that he injured the sole of the left 
foot on a sea urchin while he was in the service.  Dr Keller 
stated that the scar tissue and consequences therefrom had 
continued to cause problems with pain and, as such, constituted a 
significant problem with normal functioning for the Veteran.  Dr. 
Keller reported that he had seen the Veteran several times over 
the past few months and that he felt surgical intervention would 
be necessary to relieve the problem.  The Board observes that the 
April 1979 statement from Dr. Keller clearly addressed the 
Veteran's left foot disability and was not discussed pursuant to 
the October 1998 RO decision.  

In December 1999, the RO again denied an application to reopen a 
claim for entitlement to service connection for a left foot 
disability on the basis that the evidence submitted did not 
constitute new and material evidence because it essentially 
duplicated evidence which was previously considered and was 
merely cumulative or redundant.  The RO noted that service 
connection was previously denied for a claimed left foot 
disability due to stepping on a sea urchin during service because 
the evidence did not document such an injury or its residuals.  
The RO reported that VA outpatient treatment reports from April 
1999 to June 1999 only noted a history as related by the Veteran 
that he stepped on a sea urchin in Spain, as well as his claims 
that he was treated by a corpsman at that time.  

The evidence received since the December 1999 RO decision 
includes additional VA treatment records and statements from the 
Veteran.  

The VA treatment records, which were dated from December 2004 to 
May 2008, show treatment for multiple disorders, including a left 
foot disability.  The Veteran also continued to report a history 
of stepping on a sea urchin during service.  

Additionally, the Board observes, as discussed above, that a 
prior April 1979 statement from Dr. Keller was not discussed 
pursuant to an October 1998 RO decision, and was also not 
addressed at the time of the December 1999 RO decision.  

The April 1979 statement from Dr. Keller specifically reported 
that the Veteran had a service-connected problem on the sole of 
his left foot.  Dr. Keller noted that the Veteran reported that 
he injured the sole of the left foot on a sea urchin while he was 
in the service.  Dr Keller indicated that the scar tissue and 
consequences therefrom had continued to cause problems with pain 
and, as such, constituted a significant problem with normal 
functioning for the Veteran.  

The Board observes that at the time of the December 1999 RO 
decision, as well as at the time of the October 1998 RO decision, 
there was no discussion of the April 1979 statement from Dr. 
Keller.  The April 1979 statement from Dr. Keller specifically 
indicated that there was a relationship between the Veteran's 
current left foot disability and his claimed injury from stepping 
on a sea urchin during service.  The evidence will be considered 
credible for the purposes of determining whether new and material 
evidence has been submitted.  

The Board finds that the April 1979 statement from Dr. Keller is 
evidence that is both new and material because the claim was 
previously denied, at least in part, on the basis that the 
evidence did not show a current left foot disability stemming 
from the Veteran's period of service.  Therefore, the Board finds 
that such evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  New 
evidence is sufficient to reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

As the April 1979 statement from Dr. Keller was apparently never 
addressed by the RO in the prior October 1998 and December 1999 
RO decisions, the Board concludes that such evidence submitted is 
new and material, and thus the claim for service connection for a 
left foot disability is reopened.  This does not mean that 
service connection is granted.  Rather, additional development of 
evidence will be undertaken (see the below remand) before the 
issue of service connection for a left foot disability is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  


ORDER

New and material evidence having been received, the claim for 
service connection for a left foot disability, is reopened, and 
to this extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Veteran contends that he has a left foot disability that is 
related to service.  He specifically reports that he injured his 
foot when he stepped on a sea urchin during service.  The Board 
observes that the Veteran is competent to report the incurrence 
of a foot injury from a sea urchin during service, as such an 
injury is capable of lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's service medical records are unavailable and were 
reportedly destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).

Post-service private and VA treatment records show treatment for 
left foot problems.  

For example, a May 1975 VA general medical examination report 
noted that the Veteran reported that he injured his left foot 
when he stepped on a sea urchin in about 1969.  He stated that he 
had swelling on the plantar surface which subsided.  The Veteran 
indicated that for about five years he had suffered from calluses 
on the left foot.  He remarked that he had pain in the foot on 
prolonged standing or walking.  The examiner reported that there 
was a callous that was about 5 mm in diameter on the Veteran's 
left foot under the head of the first metatarsal, which was 
moderately tender.  It was noted that the Veteran also had a 
callous that was about 5 mm in diameter on the left foot under 
the head of the fifth metatarsal, which was not tender.  The 
diagnosis was calluses of the left foot with no residuals of a 
sea urchin sting of the foot.  The Board observes that there is 
no indication that the VA examiner reviewed the Veteran's claims 
file.  

An April 1979 statement from J. S. Keller, D.P.M., indicated that 
the Veteran had a service-connected problem on the sole of his 
left foot.  Dr. Keller noted that the Veteran reported that he 
injured the sole of the left foot on a sea urchin while he was in 
the service.  Dr Keller stated that the scar tissue and 
consequences therefrom had continued to cause problems with pain 
and, as such, constituted a significant problem with normal 
functioning for the Veteran.  The Board notes that there is no 
indication that Dr. Keller reviewed the Veteran's entire claims 
file in providing his opinion that the Veteran's left foot 
disability was service-connected.  

A June 1999 VA treatment entry noted that the Veteran had a past 
medical history of stepping on a sea urchin in 1970 in Spain, 
with treatment by a corpsman.  The examiner reported that the 
Veteran had a left foot callous at the ball of the foot with no 
foreign bodies.  The impression did not specifically refer to a 
left foot disability.  

A November 2005 VA treatment entry noted that the Veteran 
reported that he had corns and calluses on his left foot.  He 
stated that years earlier in the service, he stepped on a sea 
urchin and had developed a callous in that area since that time.  
He indicated that the calluses were painful.  A diagnosis was not 
provided at that time.  Another November 2005 VA treatment entry 
noted that the Veteran was seen with painful calluses on the left 
foot.  The assessment was callous, sub first metatarsal head, 
left; posterior tibialis dysfunction, left; and pes planus, 
bilateral.  An April 2008 entry noted that the Veteran complained 
of left foot pain.  

The Board observes that the June 1999 and November 2005 VA 
treatment entries with references to a left foot disability 
beginning during the Veteran's period of service, were apparently 
solely based on the Veteran's history.  

The Board notes that the Veteran has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder as to his claim for service connection for a 
left foot disability.  Such an examination should be accomplished 
on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Additionally, the Board notes that in a June 2010 informal 
hearing presentation, the Veteran's representative referred to an 
examination, apparently for the VA, performed by W. H. O. Bohne, 
M.D., to include a September 2009 addendum.  The Board observes, 
however, that there is no VA examination report (to include a 
September 2009 addendum) performed by Dr. Bohne, of record.  As 
any such VA examination report, to include any September 2009 
addendum, may be pertinent to the Veteran's claim, it should be 
obtained.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).  



Accordingly, the case is REMANDED for the following:  

1.  Obtain any VA examination report 
performed by W. H. O. Bohne, M.D., to include 
any September 2009 addendum, and associate it 
with the claims file.  

2.   Ask the Veteran to identify all medical 
providers who have treated him for left foot 
problems since May 2008.  After receiving 
this information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical records 
which are not already in the claims folder.  
Specifically, VA treatment records since May 
2008 should be obtained.  

3.  Schedule the Veteran for a VA examination 
by a physician to determine the nature and 
likely etiology of his claimed left foot 
disability.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should diagnose all current left 
foot disabilities.  Based on a review of the 
claims file, examination of the Veteran, and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it is 
as likely as not (50 percent or greater 
probability) that any diagnosed left foot 
disabilities are etiologically related to the 
Veteran's period of service, to include an 
injury incurred from stepping on a sea urchin 
during service.  

4.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service connection 
for a left foot disability.  If any benefit 
sought remains denied, issue a supplemental 
statement of the case to the Veteran and his 
representative, and provide an opportunity to 
respond before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


